NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-15130
                                                       17-15131
                Plaintiff-Appellee,
                                                D.C. No. 4:15-cr-00118-CW-1
 v.                                             D.C. No. 4:08-cr-00405-CW-1

ANTONIO ROYAL, AKA Tone Royal,
AKA Antonio Royale,                             MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Northern District of California
                    Claudia Wilken, District Judge, Presiding

                             Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      In these consolidated appeals, Antonio Royal appeals from the district

court’s judgment denying his 28 U.S.C. § 2255 motion. We have jurisdiction

under 28 U.S.C. § 2253. Reviewing de novo, see United States v. Reves, 774 F.3d
562, 564 (9th Cir. 2014), we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Royal contends that, in light of the Supreme Court’s holding in Johnson v.

United States, 135 S. Ct. 2551 (2015), his conviction for assault with a firearm, in

violation of California Penal Code § 245(a)(2) (2005), is not a crime of violence.

In Appeal No. 17-15130, he argues that, therefore, he is not a “violent felon” for

purposes of 18 U.S.C. § 931(a)(1) and that the district court improperly determined

his base offense level under U.S.S.G. § 2K2.1(a)(2). In Appeal No. 17-15131, he

argues that the district court erred in its calculation of the Guidelines range. All of

Royal’s arguments are foreclosed by United States v. Vasquez-Gonzalez, 901 F.3d
1060, 1065-68 (9th Cir. 2018), which held that a conviction under section 245(a) is

a categorical crime of violence under 18 U.S.C. § 16(a). See Vasquez-Gonzalez,
901 F.3d at 1068; see also United States v. Werle, 877 F.3d 879, 883-84 (9th Cir.

2017) (stating that the language of section 16(a) “largely mirrors” the language of

U.S.S.G. § 4B1.2(a)(1)).

      In light of this disposition, we do not reach the parties’ remaining

arguments.

      AFFIRMED.




                                           2                           17-15130 & 17-15131